Citation Nr: 1337815	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  12-23 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder to include pneumonia. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  ; As the record contains diagnoses of respiratory disorders other than pneumonia, the Board has restyled the claim as shown on the title page of this decision.

In October 2013, the Veteran failed to appear without good cause for a hearing scheduled at his request before the Board.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran has identified service records pertinent to the claim.  As VA will make as many requests as are necessary to obtain relevant service department records unless the records do not exist or that further efforts to obtain the records would be futile, further development under the duty to assist is needed.






Accordingly, the case is REMANDED for the following action:

1.  Request in-patient records from September 19, 1961, to October 30, 1961, from the Great Lakes Naval Hospital for treatment of a respiratory illness. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records, pertaining to treatment of chronic obstructive lung disease or pneumonia before November 2003. 

3.  Request VA records before November 2003. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  After the above development, if the evidence of record is insufficient to decide the claim, afford the Veteran a VA examination and obtain a VA medical opinion under the duty to assist.  After the development of the claim has been completed adjudicate the claim.  If the benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


